SMDL #01-021
July 5, 2001
Dear State Medicaid and SCHIP Director:
This letter provides guidance on recently enacted legislation that provides additional
flexibility for States to fund outreach activities under the State Children's Health
Insurance Program (SCHIP). This new provision of law affects states that have
retained a portion of their fiscal year (FY) 1998 SCHIP allotments.
Background
The Medicare, Medicaid and SCHIP Benefits Improvement and Protection Act of 2000
(BIPA), which was signed into law on December 21, 2000, establishes new provisions
for the redistribution and retention of unspent FY 1998 and 1999 SCHIP funds. The
FY 1998 redistributed and retained funds are available in FY 2001 and 2002. Funds
unspent at the end of FY 2002 will revert to the Treasury.
BIPA also provides an exception to the SCHIP statute's existing 10 percent fiscal year
limit for outreach, administration, health services initiatives and other child health
assistance, referred to as the "BIPA outreach allowance." Without this BIPA
exception, such expenditures (particularly outreach) would normally be subject to
the 10 percent fiscal year limit. The BIPA exception allows states that did not fully
spend their FY 1998 allotment in the three-year period of availability (FY 1998
through FY 2000), to use up to 10 percent of their FY 1998 retained allotment
amounts for outreach activities approved by the Secretary without those
expenditures being applied against the state's 10 percent fiscal year limit. This
exception applies only while the state's retained allotment amounts remain available.
Once a state fully expends its retained allotment amounts, the exception is no longer
in effect.
Outreach Policy Under BIPA
BIPA did not revise the existing definition of outreach activities under the SCHIP
statute. As indicated above, under the BIPA outreach allowance the amount of a
State's outreach expenditures up to 10 percent of the State's retained allotment will
not be applicable to the State's 10 percent fiscal year limit. Accordingly, states may
use funds under the BIPA outreach allowance provision to conduct outreach activities
that are targeted at identifying and enrolling children eligible for SCHIP. In addition,
states may choose to use these funds for outreach efforts that are aimed at enrolling
children who are likely to be eligible for Medicaid and low-income families who may
be eligible for SCHIP or Medicaid. This policy will allow states to take full advantage
of these time-limited outreach funds to reach uninsured children and their families.
States often conduct combined (SCHIP and Medicaid) outreach activities, and CMS
generally has encouraged joint program outreach efforts to promote coverage among
all eligible uninsured children. In addition, some states have very modest SCHIP
programs due to significant coverage expansions prior to its enactment. These states
will be able to use the funds to target a broader population of low-income uninsured
children. We believe that states will be able to continue the many innovative and

diverse outreach strategies that they have implemented to date or are planning for
the future.
Process for Spending the BIPA Outreach Allowance
States will not be required to submit a State Plan Amendment for approval of
outreach activities under the BIPA outreach allowance, but should ensure that the
claims under this allowance are consistent with this policy. CMS has modified Form
CMS-21L in order to track the Federal share amounts of outreach expenditures
applied against the new BIPA outreach allowance.
CMS will request that states specify in their annual SCHIP reports the types of
outreach activities they are conducting under the BIPA outreach allowance for FY
1998 retained SCHIP funds in addition to the current requirements to describe
outreach initiatives in the annual report. We believe this policy allows states the
opportunity to spend these time-limited funds without delay. It also encourages
states to be responsive to lessons learned and to adapt outreach strategies in a
timely manner to local needs.
Please do not hesitate to contact your Regional Office if you have further questions
about this policy.
Sincerely,
/s/
Penny R. Thompson
Acting Director
cc:
CMS Regional Administrators
CMS Associate Regional Administrators for Medicaid and State Operations
Lee Partridge
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors' Association
Brent Ewig
Association of State and Territorial Health Officials

